Title: James Madison: Memorandum on the Tariff, 31 December 1828
From: Madison, James
To: 


	    
	      
	      
		
		[1828-1834]
	      
	    
	   
To the effect of <the> changes intellectual, moral and social, the institutions  laws of the Country must be adapted, and it will require for the task all the wisdom of the wisest patriots.
*How far this view of the subject will be affected by the Republican laws of descent & distribution in equalizing the property of the citizens and in reducing  mutual supplies cannot be inferred from any any direct & adequate experiment.  One result would seem to be a deficiency of the capital for  the expensive establishments which facilitate labour and cheapen its products on one hand and on the other of the capacity to purchase the costly & ornamental articles consumed by the wealthy alone who must cease to be idlers & become labourers:
Another, the increased mass of labourers added to the production of necessaries by the withdrawal <...> object of those now employed in producing luxuries and the addition to the labourers from the class of present consumers of luxuries.
	    
	      
	    
	  